EXHIBIT 10.45

6th Floor Premises







OFFICE PREMISES LEASE
BETWEEN

DUNSMUIR & HORNBY LTD.

AND

PIVOTAL CORPORATION

DATED

AUGUST 18, 2000







--------------------------------------------------------------------------------



INDEX

ARTICLE 1 - INTERPRETATION

Section 1.01   Definitions Section 1.02   Schedules Section 1.03   Extended
Meaning Section 1.04   Headings and Captions Section 1.05   Obligations as
Covenants Section 1.06   Entire Agreement Section 1.07   Governing Law Section
1.08   Severability Section 1.09   Successors and Assigns Section 1.10   Time of
the Essence Section 1.11   Confidential Nature of Lease Section 1.12   Tenant
Partnership

ARTICLE 2 - DEMISE

Section 2.01   Leased Premises

ARTICLE 3 - TERM

Section 3.01   Term Section 3.02   Overholding

ARTICLE 4 - RENT

Section 4.01   Basic Rent Section 4.02   Additional Rent Section 4.03  
Determination of Net Rental Section 4.04   Payment of Tenant’s Proportionate
Share Section 4.05   Accrual of Rent Section 4.06   Currency and Place of
Payment Section 4.07   Additional Rent Treated as Rent Section 4.08   Interest
on Amounts in Default Section 4.09   Net Lease to Landlord

ARTICLE 5 - GENERAL COVENANTS

Section 5.01   Landlord’s Covenants Section 5.02   Tenant’s Covenants

ARTICLE 6 - BUILDING SERVICES, COMMON AREAS, UTILITIES

Section 6.01   Heating, Ventilating and Air Conditioning Section 6.02   Common
Area Section 6.03   Janitorial Services Section 6.04   Utilities

ARTICLE 7 - USE AND OCCUPANCY OF LEASED PREMISES

Section 7.01   Use Section 7.02   Nuisance Section 7.03   Compliance with Laws
Section 7.04   Compliance with Rules and Regulations Section 7.05   Signs and
Advertising Section 7.06   Disfiguration, Overloading, etc. Section 7.07  
Energy Conservation Section 7.08   Remedial Action

ARTICLE 8 - INSURANCE

Section 8.01   Tenant’s Insurance Section 8.02   Form of Policies Section 8.03  
Release of Landlord Section 8.04   Landlord’s Insurance Section 8.05   Insurance
Risks

ARTICLE 9 - REPAIR AND DAMAGE

Section 9.01   Landlord’s Obligations Section 9.02   Tenant’s Obligations
Section 9.03   Tenant’s Liability Section 9.04   Damage - Landlord’s Liability
Section 9.05   Abatement and Termination

ARTICLE 10 - TAXES

Section 10.01   Taxes Payable by the Landlord Section 10.02   Taxes Payable by
the Tenant Section 10.03   Business Taxes and Other Taxes of the Tenant Section
10.04   Postponement Section 10.05   Tenant to Deliver Receipts Section 10.06  
Assessment Appeals

ARTICLE 11 - ASSIGNMENT AND SUBLETTING

Section 11.01   Permitted Occupants Section 11.02   Assignment or Subletting
Section 11.03   Change in Control Section 11.04   Surrender Section 11.05  
Continuing Obligations Section 11.06   Assignment by Landlord Section 11.07  
Disclaimer of Head Lease

ARTICLE 12 - STATUS CERTIFICATES, ATTORNMENT AND SUBORDINATION

Section 12.01   Status Certificates Section 12.02   Subordination and Attornment
Section 12.03   Attorney

ARTICLE 13 - LIMITATION OF LIABILITIES

Section 13.01   Unavoidable Delay Section 13.02   Waiver Section 13.03   No
Claim for Inconvenience Section 13.04   Indemnity by Tenant Section 13.05  
Acceptance of Leased Premises

ARTICLE 14 - ACCESS

Section 14.01   Entry by Landlord Section 14.02   Exhibiting Leased Premises

ARTICLE 15 - ALTERATIONS AND ADDITIONS

Section 15.01   Landlord’s Alterations, etc. Section 15.02   Tenant’s
Alterations Section 15.03   Liens

ARTICLE 16 - REMEDIES OF LANDLORD ON TENANT’S DEFAULT

Section 16.01   Remedying by Landlord, Non-Payment and Interest Section 16.02  
Right to Re-Enter Section 16.03   Bankruptcy of Tenant Section 16.04   Right to
Terminate Section 16.05   Right to Re-Let Section 16.06   Remedies Cumulative
Section 16.07   Waiver of Exemption from Distress Section 16.08   Removal of
Chattels

ARTICLE 17 - ENVIRONMENTAL MATTERS

Section 17.01   Restriction on Contaminants Section 17.02   Compliance with
Environmental Laws Section 17.03   Access by Landlord Section 17.04   Notices to
Landlord Section 17.05   Removal of Contaminants Section 17.06   Ownership of
Contaminants Section 17.07   Indemnity Section 17.08   Survival of Tenant’s
Obligations

ARTICLE 18 - MISCELLANEOUS

Section 18.01   Notices Section 18.02   Registration of Lease Section 18.03  
Acceptance


SCHEDULE A - Plan of Leased Premises SCHEDULE B - Plan of Dunsmuir & Hamby Ltd.
SCHEDULE C - Rules and Regulations SCHEDULE D - Special Provisions

[INITIALS]







--------------------------------------------------------------------------------



OFFICE PREMISES LEASE

      THIS LEASE made the 18th day of August, 2000

PURSUANT TO THE "LAND TRANSFER FORM ACT, PART 2"

BETWEEN:

  DUNSMUIR & HORNBY LTD., a corporation pursuant to the Laws of the Province of
British Columbia under 26121, with an office in the City of Vancouver, in the
Province of British Columbia (hereinafter called “the Landlord”)


OF THE FIRST PART

AND:

  PIVOTAL CORPORATION, a company pursuant to the Laws of the Province of British
Columbia, with an office in the City of Vancouver, in the Province of British
Columbia; (hereinafter called “the Tenant”)


OF THE SECOND PART

     WITNESS that whereas the Landlord has agreed to lease to the Tenant and the
Tenant has agreed to lease from the Landlord the Leased Premises (as hereinafter
defined) forming part of the Development (as hereinafter defined) municipally
known as 885 Dunsmuir Street, Vancouver, British Columbia)

     NOW THEREFORE in consideration of the rents, covenants, and agreements
hereinafter contained, the Parties agree as follows:


ARTICLE 1
INTERPRETATION


SECTION 1.01 - DEFINITIONS

      In this Lease, unless there is something in the subject matter or context
inconsistent therewith:

“Additional Rent” means all amounts in addition to Basic Rent payable by the
Tenant to the Landlord pursuant to any provision of this Lease;

“Architect” means the architect designated time to time by the Landlord;

“Basic Rent” means the rent specified in Section 4.01;

“Business Day” means any day which is not a Saturday, Sunday or a holiday (as
defined in the Interpretation Act of British Columbia);

“Business Hours” means the period from 8:00 am. to 6:00 p.m. on any Business
Day;

“Business Taxes” means all taxes and licence fees in respect of any business
carried on by tenants or other occupants of the Development;

“Corporation Capital Tax” means the applicable amount (as hereinafter defined)
of any tax or taxes payable by the Landlord under the Corporations Capital Tax
Act or other legislation of British Columbia or any political subdivision
thereof, based upon or computed by reference to the paid-up capital or place of
business of the Landlord as determined for the purposes of such tax; provided
that for the purpose of this definition the phrase “applicable amount” of such
tax shall mean the amount thereof that would be payable if the Development were
the only establishment of the Landlord in British Columbia and any other
establishments of the Landlord therein were located outside British Columbia;

“Common Area” means those portions of the Development designated from time to
time by the Landlord for the common use and enjoyment of all the tenants of the
Development and their respective agents, invitees, servants, employees and
licensees and includes, without limitation, the public entrance doors, halls,
loading areas, public lobbies and elevators;

“Contaminants” means any explosives, radioactive materials, asbestos materials,
ureaformaldehyde, chlorobiphenyls, hydrocarbon contaminants, underground tanks,
pollutants, contaminants, hazardous, corrosive or toxic substances, special
waste or waste of any kind or any other substance the storage, manufacture,
disposal, treatment, generation, use, transport, remediation or release into the
environment of which is prohibited, controlled, regulated or licensed under
Environmental Laws;

“Contaminant Dealings” means the sale, storage, manufacture, disposal,
treatment, generation, use, transport, remediation release into the environment
of, or any other dealing with, any contaminants;

“Development” means the multi-storey office building and related parking and
storage facilities located on, and including, the Lands together with any other
buildings, structures or improvements erected thereon from time to time;

“Eligible Corporation” means a corporation which controls or is controlled by or
under common control with the Tenant, control meaning the direct or indirect
beneficial ownership of more than fifty percent (50%) of the shares of a
corporation which may be voted at any meeting held for the purpose of the
election of Directors of that corporation;

“Environmental Laws” means any and all statutes, laws, regulations, orders,
bylaws, permits and other lawful requirements of any governmental, health or
occupational health and safety, including all applicable guidelines and
standards with respect to the foregoing;

“Goods and Services Tax” means the tax levied and contained in Part IX to the
Excise Tax Act (Canada) and in consequential amendments to other federal
statutes, as amended from time to time and any other taxes, fees, levies,
charges, assessments, duties and excises (whether characterized as sales tax,
purchase tax, value-added tax, goods and services tax or any other form) which
are imposed on the Landlord or which the Landlord is liable to pay, and which
are levied, rated, or assessed by the governmental authority whatsoever on the
act of entering into this Lease or otherwise on account of this Lease, or on the
use or occupancy of the Premises or any portion thereof, or on the Rent or any
portion thereof, or in connection with the business of renting the premises or
any portion thereof, but excluding taxes and income tax under Part 1 of the
Income Tax Act of Canada as at the date of this Lease.

“Indemnifier” means the person who has executed or agreed to execute the
Indemnity Agreement which is attached to this Lease as schedule “E”, if
applicable;

[INITIALS]

--------------------------------------------------------------------------------



“Landlord” means the Landlord and its successors and assigns;

“Landlord’s Income Taxes” means all income or profits taxes upon the income of
the Landlord to the extent that such taxes are not levied in lieu of taxes,
rates, duties, levies and assessment against the Development or upon the
Landlord in respect thereof;

“Lands” means those certain lands and premises in the City of Vancouver, British
Columbia, being more particularly described as: P.L.D. 015-498-395, Lot A
(Reference Plan 10751), Block 31, District Lot 541, plan 210;

“Lease” means this Lease as from time to time amended or renewed;

“Lease Year” means a period of twelve (12) months commencing on the first day of
January in each year except that:

  (i)

the first Lease Year begins on the first day of the Term and ends on the last
day of the calendar year in which the first day of the Term occurs, and


  (ii)

the last Lease Year of the Term begins on the first day of the calendar year
during which the last day of the Term occurs and ends on the last day of the
Term,

provided that the Landlord may from time to time by written notice to the Tenant
specify an annual date upon which each subsequent Lease year is to commence, in
which event the Lease year which would otherwise be current when such annual
date first occurs thereafter shall terminate on the preceding day;

“Leased Premises” means the premises in the Development shown outlined in red on
Schedule “A” annexed hereto (excluding therefrom any portion of the exterior
face of the Development);

“Mortgage” means any mortgage or charge (including a deed of trust and mortgage
securing bonds and all indentures supplemental thereto) which may now or
hereafter affect the Development;

“Mortgagee” means the mortgage, chargee or trustee for bondholders, as the case
may be, named in a Mortgage;

“Operating Costs” means the aggregate of all costs, expenses, fees, rentals and
disbursements of every kind and nature, direct or indirect, incurred, accrued or
attributed by or on behalf of the Landlord in the complete maintenance, repair,
operation, supervision and management of the Development and, without
limitation, shall include:

  (i)

the cost of providing cleaning, janitorial, landscaping, supervisory,
maintenance and other services;

  (ii)

the cost of heating, cooling and ventilating the Development and the cost of
providing water, electricity and all other utilities and services not payable by
an specific tenant of the Development;


  (iii)

The cost of policing and providing security for and supervision of the
Development;


  (iv)

the cost of all insurance in respect of the Development maintained by the
Landlord, including loss of rentals insurance;


  (v)

the cost of all repairs, maintenance and replacements properly chargeable
against income made from time to time by the Landlord, or on its behalf, to the
Development and its appurtenances and equipment, including those made with
respect to the Common Areas or any Leased Premises in the Development;


  (vi)

fees and expenses incurred for legal, accounting and other professional services
relating to the Development;


  (vii)

the fair market rental value of space in the Development, as determined by the
Landlord from time to time, which would otherwise be rentable but which the
Landlord uses in leasing, operating, managing or maintaining the Development;


  (viii)

salaries, wages and fringe benefits of all personnel, including supervisory
personnel, employed directly in the maintenance, repair, operation or management
of the Development;


  (ix)

amounts paid to independent contractors for any services in connection with the
Development and amounts payable for the rental of any equipment, installations
or signs;


  (x)

all Taxes, business taxes and other taxes, if any, from time to time payable for
or attributed by the Landlord to the Common Areas, and Corporation Capital Tax;


  (xi)

all expenditures for equipment, systems or alterations undertaken primarily to
improve the Development, conserve energy, or reduce Operating Costs unless the
Landlord elects to depreciate or amortize such expenditures and thus includes
them in the costs referred to in Paragraph (xii) hereinafter,


  (xii)

depreciation or amortization of (a) the cost of all plant, equipment, fixtures,
furnishings and artwork forming part of the Common Areas or otherwise serving
the Development; (b) expenditures for equipment, systems or alterations
undertaken primarily to improve the Development, conserve energy or reduce
Operating Costs unless they are, pursuant to Paragraph (xi) hereinbefore,
charged fully in the Lease Year in which they are incurred in accordance with
sound accounting principles; and (c) the costs incurred after the date of
commencement of the Term for repairing or replacing all fixtures, equipment and
facilities comprising the Common Areas or serving the Development (including all
fixtures and equipment used for heating, ventilating and air conditioning the
Development) and portions of the Development (including leasable premises) which
consist of foundations, exterior weather walls, structural subfloors and roofs,
the structural portions of bearing walls and structural columns and beams unless
they are pursuant to Paragraph (v) hereinbefore, charged fully in the Lease Year
in which they are incurred in accordance with sound accounting principles; in
each case together with interest thereon at a rate equal to one Percent (1%)
above the interest rate from time to time charged to the Landlord by its
chartered bank at the beginning of each Lease year on the undepreciated capital
cost of all such items being depreciated from time to time; and


  (xiii)

an administrative and supervisory fee equal to three percent (3%) of the gross
collections of all amounts (including amounts of the nature of additional Rent)
from all tenants or occupants of the Development;


[INITIALS]

--------------------------------------------------------------------------------



  (A)

debt service payable upon the Landlord's financing of the Development;


  (B)

any rental payments payable by the Landlord pursuant to any lease of the Lands;
and


  (C)

costs determined by the Landlord from time to time to be fairly allocable to the
correction of construction faults;


and there shall be deducted from Operating Costs:

  (D)

net proceeds received by the Landlord from its insurance policies to the extent
that such proceeds relate to costs and expenses included in the Operating Costs;
and


  (E)

all other recoveries from tenants or occupants of the Development applicable to
expenses otherwise included in Operating Costs, other than contributions to
their proportionate shares of Operating Costs.


“Rent” shall mean Basic Rent and Additional Rent;

“Rentable Area” in the case of the Leased Premises means the area, expressed in
square feet, set out in Section 2.01, subject to a final determination being
made pursuant to Section 4.03;

“Taxes” means all taxes rates, duties, levies, fees, charges, sewer levies,
local improvement rates, and assessments whatsoever, imposed, assessed, levied,
rated or charged against the Development or any part thereof from time to time
by any lawful taxing authority whether school, municipal, regional, provincial,
federal, parliamentary or otherwise and any taxes or other amounts which are
imposed in lieu of, or in addition to, any of the foregoing whether or not in
existence at the commencement of the Term and whether of the foregoing character
or not and any such taxes levied against the Landlord on account of its
ownership of the Development or its interest therein but excluding Landlord’s
Income Taxes;

“Tenant” means the Tenant and its successors, assigns and legal representatives,
as limited by this Lease;

“Tenant's Proportionate Share” for any period means the sum of

  (i)

an amount determined by multiplying Operating Costs for the relevant period by a
fraction, calculated at or as of the end of the period;


    (A)

the numerator of which is the Rentable Area of the Leased Premises, and


    (B)

the denominator of which is the Rentable Area of the Development Less


      (1)

the areas, if any, occupied by the Landlord or its agents or contractors in
order to maintain, repair, operate, manage and supervise the Development; and


      (2)

the Rentable Area of the Development which is not leased at the time of the
calculation, but in no event shall such area exceed three percent (3%) of the
Rentable Area of the Development; and


  (ii)

if and to the extent applicable pursuant to Section 10.02 (ii), the portion of
Taxes payable by the Tenant to the Landlord;


“Term” means the term of this Lease as specified in Section 3.01;

“Unavoidable Delay” means any cause beyond the control of the Party affected
thereby which prevents the performance by such party of any obligation hereunder
and not caused by its default or act of commission or omission and not avoidable
by the exercise of reasonable effort or foresight by such Party, excluding
financial inability, but including, without limitation strikes, lockouts, or
other labour or industrial disturbances, civil disturbance, acts, order,
legislation, regulations or directives of any government or other public
authorities, acts of the public enemy, war, riot, sabotage, blockage, embargo,
shortage of materials and supplies, shortage of labour, lightning, earthquake,
fire, storm, hurricane, flood, washout, explosion, act of God, and delays caused
by any other Party hereto other than the Party relying upon such unavoidable
delay.


SECTION 1.02 - SCHEDULES

      The following Schedules of this Lease constitute part of this Lease

  Schedule "A" - Plan of Leased Premises
Schedule "B" - Plan of Dunsmuir & Hornby Development
Schedule "C" - Rules and Regulations
Schedule "D" - Special Provisions


Provided however, in the event of a conflict between the terms and conditions of
this Lease and any Schedule, the terms and conditions of this Lease shall
govern.


SECTION 1.03 - EXTENDED MEANINGS

        The words “hereof’, “herein”, “hereunder” and similar expressions used
in any Section or Subsection of this Lease relate to the whole of this Lease and
not to that Section or Subsection only, unless otherwise expressly provided. The
use of the neuter singular pronoun to refer to the Landlord or the Tenant is
deemed a proper reference even though the Landlord or the Tenant is an
individual a partnership, a corporation or a group of two or more individuals,
partnerships or corporations. The necessary grammatical changes required to make
the provisions of this Lease apply in the plural sense where there is more than
one Landlord or Tenant and to either corporations, associations, partnerships or
individuals, males or females, shall in all instances be assumed as though in
each case fully expressed.


SECTION 1.04 - HEADINGS AND CAPTIONS

        The Table of Contents, Article numbers, Article headings, Section
numbers and Section headings are inserted for convenience of reference only and
are not to be considered when interpreting this Lease.

[INITIALS]

--------------------------------------------------------------------------------




SECTION 1.05 - OBLIGATIONS AS COVENANTS

        Each obligation of The Landlord or the Tenant expressed in this Lease,
even though not expressed as a covenant, shall be a covenant for all purposes.


SECTION 1.06 - ENTIRE AGREEMENT

        This Lease contains all the representations, warranties, covenants
agreements, conditions and understandings between the Landlord and the Tenant
concerning the Leased Premises or the subject matter of this Lease and may be
amended only by an agreement in writing signed by the Parties hereto.


SECTION 1.07 - GOVERNING LAW

        This Lease shall be interpreted under and is governed by the Laws of the
Province of British Columbia.


SECTION 1.08 - SEVERABILITY

        If any provision of this Lease is illegal or unenforceable it shall be
considered separate and severable from the remaining provisions of this Lease,
which shall remain in force and be binding as though the said provision had
never been included.


SECTION 1.09 - SUCCESSORS AND ASSIGNS

        This Lease and everything herein contained shall enure to the benefit of
and be binding upon the successors and assigns of the Landlord and the executors
and administrators and permitted successors and assigns of the Tenant.


SECTION 1.10 - TIME OF THE ESSENCE

      Time is of the essence of this Lease and of every part hereof.


SECTION 1.11 - CONFIDENTIAL NATURE OF LEASE

        The Tenant hereby agrees that this lease is a confidential document and
that it will make no use of this Lease or any provisions hereof or information
delivered to the Tenant except in connection with the tenancy created hereunder.
The Landlord hereby agrees that it will not use any statements delivered by the
Tenant or any Tenants records inspected by the Landlord hereunder except for the
purpose of ascertaining and verifying the amount of rental payable by the Tenant
under the terms of this Lease, or except as otherwise may be required by law.


SECTION 1.12 - TENANT PARTNERSHIP

        If the Tenant is a partnership (the “Tenant Partnership”) each person
who is presently a member of the Tenant Partnership and each person who becomes
a member of any successor Tenant partnership hereafter, shall be and continue to
be liable jointly and severally for the full and complete performance of, and
shall be and continue to be subject to the terms, covenants and conditions of
this Lease, whether or not such person ceases to be a member of such Tenant
Partnership or successor Tenant Partnership. Each person on becoming a member of
the Tenant Partnership, or any successor Tenant Partnership shall enter into
such further and other documents as the Landlord may reasonably require for the
purpose of this Section 1.12.


ARTICLE 2
DEMISE


SECTION 2.01 - LEASED PREMISES

        The Landlord hereby demises and leases the Leased Premises to the Tenant
for the Term, upon and subject to the covenants, conditions and agreements
herein expressed. The Landlord and Tenant agree that the Rentable Area of the
Leased Premises is Twelve Thousand Eighteen (12,018) square feet, located on the
6th Floor.


ARTICLE 3
TERM


SECTION 3.01 - TERM

        The Term shall be the period of one (1) year and six (6) months
commencing on the 1st day of November, 2000 unless terminated earlier as
provided in this Lease and ending on the 30th day of April, 2002.


SECTION 3.02 - OVERHOLDING

        If at the expiration of the Term or earlier termination thereof the
Tenant remains in possession without any further written agreement, but with the
express consent of the Landlord, or in circumstances where a tenancy would
thereby be implied by law, the Tenant shall be deemed to be a .monthly tenant
only, paying a Basic Rent monthly in advance equal to two times the Basic Rent
as determined in accordance with Section 4.01 plus the Tenant’s Proportionate
Share payable in the immediately preceding Lease Year and otherwise upon and
subject to the same terms and conditions of this Lease excepting provisions as
to length of tenancy and rights of renewal, if any, contained herein. Nothing
herein contained shall preclude the Landlord from taking any action to recover
possession of the Leased Premises.


ARTICLE 4
RENT


SECTION 4.01 - BASIC RENT

        The Tenant shall pay to the Landlord as annual rental for the Leased
Premises yearly and every year during the Term, without any deduction,
abatement, set-off or compensation whatsoever, the sum of One Hundred Seventy
Seven Thousand Six Hundred Twenty Six ... 04/100 ($177,626.04) Dollars payable
in twelve (12) equal monthly instalments of Fourteen Thousand Eight Hudnred Two
... 17/100 ($14,802.17) Dollars to be paid on the first day of each month and
every calendar yaer of the Term. If requested by the Landlord from time to time,
the Tenant will provide to the Landlord without prejudice to any other right or
remedy of the Landlord a series of cheques, post-dated to the respective due
dates of payments, for the amounts of the Rent and estimates on account thereof
which are periodically payable under this Lease.

        The Tenant shall pay to the Landlord as annual rental for the Leased
Premises yearly and every year during the Term, without any deduction,
abatement, set-off or compensation whatsoever, the sums as set out on page “4A”
attached hereto, to be paid on the first day of each month and every calendar
year of the Term. If requested by the Landlord from time to time, the Tenant
will provide to the Landlord without prejudice to any other right or remedy of
the Landlord a series of cheques, post-dated to the respective due dates of
payments, for the amounts of the Rent and estimates on account thereof which are
periodically payable under this Lease.


SECTION 4.02 - ADDITIONAL RENT

        The Tenant shall also pay to the Landlord yearly and every year during
the Term, as rent, the aggregate of the Tenant’s Proportionate Share and all
other items of Additional Rent without any deduction, abatement, setoff or
compensation whatsoever. Whenever the Landlord performs work or supplies
services pursuant to this Lease, or causes the same to be performed or supplied,
which is or are the responsibility of the Tenant or for which expense the Tenant
is responsible, the Tenant shall pay to the Landlord upon demand, as Additional
Rent, in addition to the amount otherwise payable to the Landlord in respect
thereof pursuant to this Lease, a charge (the “Administrative Charge”) equal to
fifteen percent (15%) of all costs, fees and expenses incurred by the Landlord
in connection therewith.

[INITIALS]

--------------------------------------------------------------------------------




SECTION 4.03 - DETERMINATION OF RENTABLE AREA

  (a) The Rentable Area of the Leased Premises and the Rentable Area of the
Development shall be determined in the first instance by the Landlord in
accordance with the new Boma Standard Method for Measuring Floor Area in Office
Buildings dated June 1996. The Rentable Area of the Leased Premises, the
Development or any other component of the Development shall be conclusively
deemed to be the area, expressed in square feet, set out in a certificate of the
Landlord or Architect.


  (b) In the case of a single tenancy floor in the Development the Rentable Area
shall be in accordance with the new Boma Standard Method for Measuring Floor
Area in Office Buildings dated June 7, 1996.


  (c) The Rentable Area of Leased Premises located on a floor occupied by more
than one tenant shall be in accordance with the new Boma Standard Method for
Measuring Floor Area in Office Building dated June 7, 1996.



SECTION 4.04 - PAYMENT OF TENANT’S PROPORTIONATE SHARE

        Prior to the commencement of the Term and the commencement of each Lease
Year, the Landlord shall notify the Tenant of its estimate of the Tenant’s
Proportionate Share for the next ensuing Lease Year. The Tenant shall pay such
estimated amount in equal monthly instalments in advance on the first day of
each month during the Lease Year. From time to time during a Lease Year the
Landlord may re-estimate the amount of the Tenant’s Proportionate Share and
shall fix monthly instalments for the then remaining balance of the Lease Year
so that the Tenant’s Proportionate Share will have been entirely paid during the
Lease Year. When the necessary information becomes available, the Landlord shall
make a final determination of the Tenant’s Proportionate Share for each Lease
Year, which shall be binding upon both Parties, and shall provide the Tenant
with an audited statement of the Operating Costs for the relevant Lease Year.
The Landlord and the Tenant shall expeditiously make any necessary re-adjusting
payments provided that the Tenant may not claim a re-adjustment based solely
upon any error of estimation, determination or calculation unless claimed in
writing within one (1) year alter the Lease Year to which the claim relates.


SECTION 4.05 - ACCRUAL OR RENT

        Rent shall be considered as accruing from day to day hereunder and where
it becomes necessary for any reason to calculate such rent for an irregular
period of less than one (1) year or less than one (1) calendar month, an
appropriate apportionment and adjustment shall be made. If the Term commences on
any day other than the first day of a month, rent for such fraction of a month
shall be adjusted, as aforesaid, and paid by the Tenant on the commencement date
of the Term.


SECTION 4.06 - CURRENCY AND PLACE OF PAYMENT

        All Rent hereunder shall be payable in lawful money of Canada, and shall
be paid to the Landlord at the Landlord’s address for notices as provided in
Section 17.01 or to such person at such address as the Landlord may from time to
time direct by notice to the Tenant.


SECTION 4.07 - ADDITIONAL RENT TREATED AS RENT

        All Additional Rent shall be deemed to be and be treated as rent and
payable and recoverable as tent, but in the manner as herein provided, and the
Landlord shall have all rights against the Tenant for default in any such
payment as in the case of arrears of rent.


SECTION 4.08 - INTEREST ON AMOUNTS IN DEFAULT

        If the Tenant fails to pay when due any amount of Rent, the unpaid
amount will bear interest calculated and payable monthly from the due date to
the date of payment at the rate per annum which is three percent (P+3%) above
the prime rate from time to time charged by the Landlord’s chartered bank for
loans in Canadian dollars to its most credit-worthy commercial customers, which
prime rate was 6.25 % per annum on August 18, 2000.


SECTION 4.09 - NET LEASE TO LANDLORD

        The Tenant acknowledges and agrees that it is intended that this Lease
shall be a completely carefree net lease for the Landlord, except as expressly
herein set out, and that the Tenant shall pay, except as herein expressly set
out,

  (a) all costs, charges, expenses and outlays of every kind relating to or
affecting the Leased Premises, and


  (b) as provided in this Lease its share of all costs, charges, expenses and
outlays of every kind relating to or affecting the Development.



ARTICLE 5
GENERAL COVENANTS


SECTION 5.01 - LANDLORD’S COVENANTS

      The Landlord covenants with the Tenant:

  (a) for quiet enjoyment; and

  (b) to observe and perform all the covenants and obligations of the Landlord
herein; and

  (c) that the Tenant, paying the Rent hereby reserved and performing the
covenants and obligations on the Tenant’s part herein contained, shall and may
peacefully possess and enjoy the Leased Premises for the term herein granted
without any interruption or disturbance from the Landlord or any other person or
persons lawfully claiming by, from or under the Landlord, subject always to the
terms, covenants and conditions contained in this Lease.


SECTION 5.02 - TENANT’S COVENANTS

      The Tenant covenants with the Landlord;

  (a) to pay Rent; and

  (b) to observe and perform all the covenants and obligations of the Tenant
herein.



ARTICLE 6
BUILDING SERVICES, COMMON AREAS, UTILITIES


SECTION 6.01 - HEATING, VENTILATING AND AIR CONDITIONING

        The Landlord shall provide processed air in such quantities and at such
temperatures as shall maintain in the Leased Premises conditions of reasonable
temperatures and comfort during Business Hours. In no event, however, shall the
Landlord have any obligation or liability in connection with

[INITIALS]

--------------------------------------------------------------------------------



the cessation, interruption or suspension of the supply of such processed air
but the Landlord shall use its reasonable efforts to restore it. The Landlord
shall not be responsible for the failure of the heating, ventilating and air
conditioning equipment and systems to perform their function if this is
attributable to any arrangement of partitioning in the Leased Premises or
failure to shade windows which are exposed to the sun, or any use of electrical
power by the Tenant which, in the Landlord’s opinion, is excessive; and provided
further that the Landlord shall not be liable for direct, indirect or
consequential damages or damages for personal discomfort or illness of the
Tenant, its servants, employees, invitees, clients or customers by reason of the
operation or non-operation of such equipment or systems, nor shall there be
repayment or reduction of the Rent during any such non-operation. The interior
office layout of the Leased Premises shall be modified by the Tenant, if
necessary, in accordance with the reasonable requirements of the Landlord to
secure maximum efficiency of the heating, ventilating and air conditioning
systems serving the Leased Premises.


SECTION 6.02 - COMMON AREA

        The Landlord shall operate, maintain and repair the Common Areas in
accordance with the standards applicable for comparable office buildings in the
City of Vancouver. The Tenants shall be entitled to the use of the Common Areas
subject to the rules and regulations referred to in Section 7.04 provided that
the Common Areas shall at all times be subject to the exclusive control and
management of the Landlord. The Landlord shall be entitled to construct, alter,
maintain, operate and police the same, change the area, location and arrangement
thereof, and make all rules and regulations pertaining to and necessary for the
proper operation and maintenance thereof; provided that in exercising such
rights the Landlord shall make reasonable efforts to minimize interference with
the Tenant’s use of the Leased Premises. The Tenant and all other persons
permitted to use the Common Areas shall do so at their sole risk. In no event
shall the Landlord be responsible for any interruption in elevator service
provided that the Landlord proceeds expeditiously to restore service, nor shall
there be repayment or reduction of the Rent.


SECTION 6.03 - JANITORIAL SERVICES

        The Landlord shall provide janitorial services to the Leased Premises to
a standard similar to that provided to comparable office buildings in the City
of Vancouver at the date of this Lease, provided that all curtains, carpets,
rugs or drapes of any kind (if any) in the Leased Premises shall be cleaned and
maintained by the Tenant. The Landlord shall not be responsible for any
omissions or act of any person employed or retained to perform such work, or for
any loss thereby sustained by the Tenant, its servants, agents, invitees or
others. The Tenant shall not engage any person or entity to provide janitorial
services to the Leased Premises without the written approval of the Landlord.
The Tenant shall grant access necessary for the performance of the janitorial
services and shall leave the Leased Premises in a reasonably tidy condition at
the end of each day to permit the performance of such services.


SECTION 6.04 - UTILITIES

        The Landlord shall, subject to interruptions beyond its control, provide
and permit the Tenant to use any utility service (including electricity and
water) serving the Development, provided that the Tenant does not overload the
capacity of any such service. The Tenant shall pay to the Landlord, or as it
otherwise directs, as Additional Rent all costs and expenses relating to such
use. The Tenant shall make such payments in monthly instalments in advance based
upon estimates by the Landlord and subject to adjustment by the Landlord within
a reasonable time after the end of the Lease Year for which such estimate has
been made; if required by the Landlord, the Tenant shall install at its own
expense (and in a location designated by the Landlord) its separate check meter
for the purpose of measuring, without limitation, the consumption of electricity
and water in the Leased Premises. The Tenant shall advise the Landlord forthwith
of any installations, appliances or business machines used by the Tenant which
are likely to require large consumption of electricity or other utilities. The
Landlord shall replace from time to time electrical light bulbs, tubes and
ballasts serving the Leased Premises and the Tenant shall pay to the Landlord
forthwith upon demand as Additional Rent the cost thereof plus the
Administrative Charges.


ARTICLE 7
USE AND OCCUPANCY OF LEASED PREMISES


SECTION 7.01 - USE

        The Leased Premises shall not be used or occupied for any purpose other
than an office for the conduct of the general business.

The Tenant shall not carry on or permit to be carried on therein any other trade
or business without the prior written consent of the Landlord. The Tenant shall
not use or permit to be used any part of the Leased Premises in any manner which
directly or indirectly interferes with the free ingress and egress of other
tenants, their servants, agents, licensees or invitees, to or from the
Development, central corridors, elevators or other Common Areas, and without
limitation, the Tenant shall not suffer of permit picketing arising from a trade
union or other labour dispute in any part of the Common Areas.


SECTION 7.02 - NUISANCE

        The Tenant shall not carry on any business or do or suffer any act or
thing which constitutes a nuisance or which is offensive, or any annoyance to
the Landlord or other occupant of the Development.


SECTION 7.03 - COMPLIANCE WITH LAWS

        The Tenant shall promptly comply with and conform to the requirements of
every applicable statute, law, by-law, regulation, ordinance and order at any
time or from time to time in force during the Term affecting the Leased Premises
or the leasehold improvements, trade fixtures, furniture and equipment installed
by the Tenant. If any obligation to modify, extend, alter or replace any part of
the Leased Premises or any such improvements, fixtures, furniture or equipment
is imposed upon the Landlord, the Landlord may at its option either do or cause
to be done the necessary work, at the expense of the Tenant, or forthwith give
notice to the Tenant to do so within the requisite period of time, failing which
the Landlord may by further notice to the Tenant terminate this Lease. The costs
of any work done by the Landlord, shall be payable by the Tenant to the Landlord
forthwith upon demand as Additional Rent.


SECTION 7.04 - COMPLIANCE WITH RULES AND REGULATIONS

        The Tenant shall comply with the rules and regulations annexed hereto as
Schedule “C”, and cause everyone for whom the Tenant is in law responsible or
over whom the Tenant might reasonably be expected to have control to do the
same. The Landlord shall have the right from time to time during the Term to
make reasonable amendments, deletions and additions to such rules and
regulations. Such rules and regulations, together with all reasonable
amendments„ deletions and additions made thereto by the Landlord and of which
notice shall have been given to the Tenant, shall be deemed to be part of this
Lease provided that in the event of a conflict, the provisions of this Lease
shall prevail.


SECTION 7.05 - SIGNS AND ADVERTISING

        The Development shall be known and identified as DUNSMUIR & HORNBY LTD.
or by such other name as designated by the Landlord from time to time. The
Tenant shall not erect any sign or advertising material upon any part of the
development, including the Leased Premises. The Tenant shall be entitled to have
its name upon the directory board installed by the Landlord in the ground floor
lobby of the Development and, at its own expense, shall be entitled to require
the Landlord to affix to the entrance of the Leased Premises its name in
accordance with the Landlord’s uniform scheme of tenants’ identification or such
other scheme as may be approved in writing by the Landlord, which approval may
be arbitrarily withheld.

[INITIALS]

--------------------------------------------------------------------------------




SECTION 7.06 - DISFIGURATION, OVERLOADING, ETC.

        The Tenant shall not do or suffer any waste or damage, disfiguration or
injury to the Leased Premises and shall not permit or suffer any overloading of
the floors, thereof or the bringing into any part of the Development, including
the Leased Premises, any articles or fixtures that by reason of their weight or
size might damage or endanger the structure of the Development.


SECTION 7.07 - ENERGY CONSERVATION

        The Tenant shall comply with any measures the Landlord or any
legislative authority may from time to time introduce to conserve or to reduce
consumption of energy or to reduce or control other Operating Costs or pay as
Additional Rent the cost, to be estimated by the Landlord acting reasonably, of
the additional energy consumed by reason of such non-compliance. The Tenant
shall also convert to whatever system or units of measurement of energy
consumption the Landlord may from time to time adopt.


SECTION 7.08 - REMEDIAL ACTION

        If the Tenant is in breach of any of its obligations or restrictions
stipulated in this Article 7, the Landlord may, in addition to any other
remedies that it may have hereunder, enter upon the Leased Premises and take
such remedial action as is necessary to remedy the breach and repair any damage
caused thereby and the Tenant shall forthwith upon demand pay to the Landlord as
Additional Rent the Landlord’s costs incurred in connection therewith.


ARTICLE 8
INSURANCE


SECTION 8.01 - TENANT’S INSURANCE

      The Tenant shall effect and maintain during the Term:

  (i) “All Risks” insurance upon all property owned by the Tenant or for which
it is legally liable or installed or affixed by or on behalf of the Tenant and
which is located in the Development including, without limitation, furniture,
fittings installations, alterations, additions, partitions and fixtures or
anything in the nature of a leasehold improvement made or installed by or on
behalf of the Tenant, in an amount equal to the full replacement cost thereof;


  (ii) comprehensive general liability insurance against claim for death,
personal injury and property damage in or about the Leased Premises, in amounts
satisfactory from time to time to the Landlord acting reasonably, but in any
event in an amount not less than Three Million Dollars ($3,000,000.00) per
occurrence for personal injury and property damage;


  (iii) “All Risks” tenant’s legal liability insurance for limits satisfactory
from time to time, to the Landlord acting reasonably; and


  (iv) any other form of insurance that the Landlord or any Mortgagee may
reasonably require from time to time, in form, amounts and for insurance risks
acceptable to the Landlord and any Mortgagee.



SECTION 8.02 - FORM OF POLICIES

        Each policy required pursuant to Section 8.01 shall be is form and with
insurers acceptable to the Landlord. The insurance described in Subsections 8.01
(i) and (ii) shall name as insured the Landlord and anyone designated in writing
by the Landlord. All property damage and public liability insurance shall
contain a provision for cross-liability or severability of interests as between
the Landlord and the Tenant. Such policies shall contain an endorsement
requiring the insurers under such policies to notify the Landlord in writing at
least sixty (60) days prior to any material change or cancellation thereof and a
waiver in favour of the Landlord and any Mortgagee of the Landlord of any breach
of warranty clause such that the insurance policies in question shall not be
invalidated in respect of the interests of the Landlord and any Mortgagee by
reason of any breach or violation of any warranties, representations,
declarations or conditions contained in such policies and also a clause stating
that the Tenant’s insurance policy will be considered as primary insurance and
shall not call into contribution any other insurance that may be available to
the Landlord. The Tenant shall furnish to the Landlord prior to the commencement
of the Term certified copies of all such policies for its acceptance, as
aforesaid, and shall provide written evidence of the continuation of such
policies not less than ten (10) days prior to their respective expiry dates. The
cost or premium for each and every such policy shall be paid by the Tenant. If
the Tenant fails to maintain such insurance the Landlord shall have the right,
but not the obligation, to do so, and to pay the cost or premium therefor, and
in such event the Tenant shall repay to the Landlord, as Additional Rent,
forthwith on demand the amount so paid.


SECTION 8.03 - RELEASE OF LANDLORD

        The acquisition and maintenance by the Tenant of the insurance policies
as required pursuant to Section 8.01 shall not limit or restrict the liability
of the Tenant under this Lease. The Tenant hereby releases the Landlord and any
person for whom the Landlord is legally responsible from any liability for loss
to the extent of all insurance proceeds paid under the policies of insurance
maintained by the Tenant or which would have been paid if the Tenant had
maintained the insurance it is required to maintain under this Lease and had
diligently processed any claims thereunder.


SECTION 8.04 - LANDLORD’S INSURANCE

        The Landlord shall maintain during the Term such types of insurance
coverage on the Development, in such amounts and with such deductibles as are
carried by prudent owners of comparable office buildings in the City of
Vancouver having regard to the age, nature, location and character of the
Development


SECTION 8.05 - INSURANCE RISKS

        The Tenant shall not do, omit to do, or permit to be done or omitted to
be done upon the Leased Premises anything that may contravene or be prohibited
by any of the Landlord’s insurance policies in force from time to time covering
or in respect of any part of the Development or which would prevent the Landlord
from procuring such policies with companies acceptable to the Landlord. If the
occupancy of the Leased Premises, the conduct of business in the Leased Premises
or any acts of omissions of the Tenant in the Leased Premises or any other
portion of the Development, causes or results in any increase in premiums for
any such Landlord’s policies, the Tenant shall pay any such increase as
Additional Rent forthwith upon receipt of the invoices of the Landlord for such
additional premiums. If the Tenant shall be in breach of these provisions the
Tenant shall be responsible for all consequences flowing therefrom and shall
indemnify the Landlord in respect thereof and if the rate of insurance is
substantially increased or if the coverage of such insurance is substantially
decreased, or such insurance is cancelled as a result thereof, at the option of
the Landlord, the Term shall immediately terminate upon written notice to that
effect to the Tenant.

[INITIALS]

--------------------------------------------------------------------------------




ARTICLE 9
REPAIR AND DAMAGE


SECTION 9.01 - LANDLORD’S OBLIGATIONS

        The Landlord shall at all times during the Term keep the Development
(other than the Leased Premises and premises of other Tenants) in good and
substantial state of repair consistent with the general standards of comparable
office buildings in the City of Vancouver, including the foundation, roof,
exterior walls, systems for interior climate control, elevators, entrances,
stairways, corridors, lobbies and washrooms used in common by the Tenant and
other Tenants of the Development, provided that such obligation is subject to
reasonable wear and tear and Sections 9.04 and 9.05. Subject to Section 13.05,
the Landlord shall also repair defects in construction performed, or
installations made by the Landlord in the Leased Premises.


SECTION 9.02 - TENANT’S OBLIGATIONS

        The Tenant shall at all times during the Term, subject to Section 9.05,
at its own expense keep the Leased Premises, including all leasehold
improvements and fixtures therein, in a good and substantial state of repair
consistent with the general standards of comparable office buildings in the City
of Vancouver, excepting reasonable wear and tear and repairs to be made by the
Landlord under Section 9.01. The Tenant shall permit the Landlord to enter the
Leased Premises and view the state of repair, and repair according to notice.


SECTION 9.03 - TENANT’S LIABILITY

        The Tenant shall reimburse to the Landlord promptly upon demand the
total cost of repairs or replacements to any part of the Development, including
Common Areas, which is damaged or destroyed through the negligence or misuse of
the Tenant or its employees, invitees or others under its control.


SECTION 9.04 - DAMAGE - LANDLORD’S LIABILITY

        Except to the extent the same is caused by the negligence or unlawful
acts of the Landlord or by the negligence or unlawful acts of other persons for
whom and in respect of which the Landlord is in law responsible, the Landlord,
its agents, servants and employees, shall not be liable for:

  (i) damage to or destruction or loss of any property of the Tenant which is
entrusted to the care or control of the Landlord, its agents, servants or
employees;


  (ii) any personal or consequential injury of any nature whatsoever (including,
without limitation, loss of business income) that may be suffered or sustained
by the Tenant or any employee, agent, customer, invitee or licensee of the
Tenant or any other person who may be upon the Leased Premises, or for any loss
of or damage or injury to any property belonging to the Tenant or its employees
or to any other person while such property is on the Leased Premises and, in
particular (but without limitation), the Landlord shall not be liable for any
damage of any nature whatsoever to any such property caused by the failure to
supply adequate interior climate control, or by reason of the interruption of
any public utility or service, or in the event of steam, water, rain, ice or
snow which may leak into, issue, or flow from any part of the Development or
from the water, steam, sprinkler, or drainage pipes or plumbing works of the
same, or from any other place or for any damage caused by anything done or
omitted by any other tenant of the Development; or


  (iii) any damage to the Leased Premises or the contents thereof incurred by
reason of the Landlord, its agents, servants, employees or contractors entering
upon the Leased premises to undertake any examination thereof or say work
therein.



SECTION 9.05 - ABATEMENT AND TERMINATION

      The Landlord and the Tenant agree that:

  (i) if there is damage to the Leased premises caused by any casualty insured
against by the Landlord pursuant to Section 4 and if the damage is such that the
Leased Premises or any substantial part thereof are rendered not reasonably
capable of use and occupancy by the Tenant for the purposes of its business for
any period in excess of ten (10) days, then:


    (A) unless the damage was caused by the fault or negligence of the Tenant or
an assignee, subtenant, concessionaire, licensee or other person conducting
business on or from the Leased Premises or an officer, employee, agent,
customer, invitee or licensee of any of them, from and after the expiration of
ten (10) days after the date of the occurrence of the damage, the Basic Rent
payable under Section 4.01 shall abate until at least a substantial part of the
Premises is again reasonably capable of use and occupancy for the purpose
aforesaid, such abatement to be from time to time in the proportion that the
Rentable Area of the part or parts of the Leased Premises rendered not
reasonably capable of such use and occupancy bears to the Rentable Area of the
Leased premises, but not to exceed the amount of rental income insurance
proceeds paid to the Landlord for the relevant period; provided that to the
extent that any part of the Leased Premises is not reasonably capable of use and
occupancy by reason of damage which the Tenant is obliged to repair, any
abatement of rent to which the Tenant is otherwise entitled shall not extend
beyond the time by which, in the reasonable opinion of the Landlord, repairs by
the Tenant ought to have been completed; and


    (B) unless this Lease is terminated as hereinafter provided, the Landlord or
the Tenant, as the case may be, will repair such damage with all reasonable
diligence, (according to their respective obligations to repair set forth in
Sections 9.01 and 9.02) provided that the Landlord’s repair obligations shall be
limited to the extent of the insurance proceeds actually received by it.


  (ii) in the event that


    (A) premises, whether of the Tenant or other tenants of the Development,
comprising in the aggregate twenty-five percent (25%) or more of the Rentable
Area of the Development are substantially damaged or destroyed by any cause; or


    (B) the Leased Premises are damaged or destroyed by any cause such that, in
the reasonable opinion of the Landlord, such damage cannot with reasonable
diligence be repaired within one hundred and eighty (180) days after the
occurrence thereof; or


    (C) portions of the Development which affect access or services essential to
the Leased Premises are damaged or destroyed by any cause such that, in the
reasonable opinion of the Landlord, such damage cannot with reasonable diligence
be repaired within one hundred and eighty (180) days after the occurrence
thereof, then the Landlord may at its option, exercisable by notice to the
Tenant given within ninety (90) days of the occurrence of such damage or
destruction, terminate this Lease, in which event the Tenant shall forthwith
deliver up possession of the Leased Premises to the


[INITIALS]

--------------------------------------------------------------------------------



      Landlord and rent shall be apportioned and paid to the date upon which
possession is so delivered up (but subject to any abatement to which the Tenant
may be entitled under Section 9.05(i);


  (iii) any certificate of the Architect shall be conclusive as to the
percentage of the Leased Premises or of the Development destroyed or damaged or
capable of use and occupancy by the Tenant, the state of completion of any work
or repair of either the Landlord or Tenant and the computation of the area of
any premises including the Leased premises; and


  (iv) in repairing or rebuilding the Development in accordance with its repair
obligations the Landlord may use drawings, designs, plans and specifications
other than those used in the original construction and may alter or relocate any
or all of the Common Areas and other improvements, including the Leased
Premises, provided that the Leased Premises as altered or relocated shall be of
substantially the same size and in all material respects comparable to or better
than the original Leased Premises.



ARTICLE 10
TAXES


SECTION 10.01 - TAXES PAYABLE BY THE LANDLORD

        The Landlord shall pay all Taxes, subject to Section 10.02, provided
that it may defer such payments or compliance with any taxing statute, law,
by-law, regulation or ordinance to the fullest extent permitted by law, so long
as it diligently pursues any contest or appeal of any such Taxes.


SECTION 10.02 - TAXES PAYABLE BY THE TENANT

  (i) If separate real property tax bills and separate real property assessment
notices for the Leased Premises are not issued, the Tenant shall pay monthly in
advance, in accordance with Section 4.04, a share of the Taxes equal to the
amount of the Taxes multiplied by a fraction, the numerator of which is the
Rentable Area of the Leased Premises and the denominator of which is the
Rentable Area of the Development.


  (ii) If separate real property tax bills and separate real property assessment
notices for the Leased Premises are issued, the Tenant shall:


    (A) pay promptly when due to the taxing authorities all Taxes levied, rated,
charged or assessed from time to time against the Leased Premises, or any part
thereof and forthwith provide the Landlord with evidence of payment upon
request; and


    (B) provide the Landlord with a copy of each separate real property tax bill
and separate assessment notice within ten (10) days after receipt;


      provided that if the Landlord so elects by notice to the Tenant the Tenant
shall pay such Taxes to the Landlord in equal monthly instalments in advance,
adding such amounts to the monthly instalments of the Tenant’s Proportionate
Share otherwise payable in accordance with Section 4.04.



SECTION 10.03 - BUSINESS TAXES AND OTHER TAXES OF THE TENANT

        The Tenant shall pay promptly when due to the taxing authorities all
taxes, rates, duties, levies and assessments whatsoever, whether municipal,
parliamentary or otherwise, levied, imposed or assessed in respect of operations
at, occupancy of, or conduct of business in or from the Leased Premises by the
tenant or any other permitted occupant, including business Taxes. The Tenant
shall also pay to the Landlord promptly on demand an amount equal to any of the
following taxes the Landlord may determine to recover from the Tenant, and any
amounts so paid by the Tenant to the Landlord (and by other tenants under
corresponding clauses of other leases) shall be excluded in the determination of
Taxes:

  (i) all taxes charged in respect of all leasehold improvements and trade
fixtures and all furniture and equipment made, owned or installed by or on
behalf of the Tenant in the Leased Premises; and


(ii) if by reason of the act, election or religion of the Tenant or any
subtenant, licensee or occupant of the Leased Premises, the Leased Premises or
any part of them shall be assessed for the support of separate schools, the
amount by which the taxes so payable exceed those which would have been payable
if the Leased Premises had been assessed for the support of public schools.


         If and so long as the Landlord elects not to separately determine and
collect from the tenants of the Development directly amounts which would
otherwise be payable by the Tenant under this section (and by other tenants
under comparable provisions of other leases of premises in the Development) the
taxes described herein shall form part of Taxes, without prejudice to the right
of the Landlord to make any such determination in the future, either generally
or in the case of the Tenant or any other tenant.


SECTION 10.04 - POSTPONEMENT

        The Landlord may postpone payment of any Taxes payable by it pursuant to
Section 10.01 and the Tenant may postpone payment of any taxes, rates, duties,
levies and assessments payable by it under Section 10.03 in each case to the
extent permitted by law if it is proceeding in good faith with an appeal against
the imposition thereof, provided that in the case of a postponement by the
Tenant such postponement does not render the Development, or any part thereof,
subject to sale or forfeiture or render the Landlord liable to prosecution, fine
or other liability.


SECTION 10.05 - TENANT TO DELIVER RECEIPTS

        Whenever requested by the Landlord, the Tenant shall deliver to the
Landlord copies of receipts for payment of all taxes, rates, duties, levies and
assessments payable by the Tenant under this Article and furnish such other
information in connection therewith as the Landlord may reasonably require.


SECTION 10.06 - ASSESSMENT APPEALS

        The Landlord alone shall be entitled to conduct any appeal from any
governmental assessment or determination of the value of the Development or any
portion thereof whether or not the assessment or determination affects the
amount of tax to be paid by the Tenant.

[INITIALS]

--------------------------------------------------------------------------------




ARTICLE 11
ASSIGNMENT AND SUBLETTING


SECTION 11.01 - PERMITTED OCCUPANTS

        The Tenant shall not permit any part of the Teased Premises to be used
or occupied by any person other than the Tenant and its employees and any
subtenant or assignee permitted under Section 11.02 and the employees of such
subtenant or assignee, nor shall it permit any persons to be upon the Leased
Premises other than the Tenant, such permitted subtenant or assignee and their
respective employees, customers and others having lawful business with them.
Without restricting the generality of the foregoing, the Tenant acknowledges
that the entirety of this Article 11 shall apply fully, notwithstanding that the
Tenants permitted use or business to be carried on in the Leased Premises is the
business of subletting or licensing of office space and facilities.


SECTION 11.02 - ASSIGNMENT OR SUBLETTING

        If at any time or from time to time, the Tenant wishes to assign this
Lease or to sublet the whole or any part of the Leased Premises, the Tenant
shall first offer to surrender this Lease in respect of the whole or any part of
the Leased Premises (the “Subject Area”) which the Tenant wishes so to assign or
sublet. Notice of such offer to surrender shall be given to the Landlord not
less than ninety (90) days prior to the date on which the Tenant proposes that
the surrender be effective. The Landlord shall have a period of ten (10)
Business Days after such notice is given to accept or to decline such offer. If
the Landlord accepts, then this Lease shall terminate with respect to the
Subject Area on the date proposed in such offer. If the Landlord declines such
offer or does not respond within the aforesaid time period, the Tenant shall be
free to assign this Lease or sublet the Subject Area provided that:

(i) the Tenant shall have received or procured a bona fide written offer
therefor to take an assignment or sublease which is not inconsistent with, and
the acceptance of which would not breach, any provision of this Lease (if this
Section 11.02 is complied with) and which the Tenant has determined to accept
subject to this Section 11.02 being complied with, and


(ii) the Tenant shall have first requested and obtained the consent of the
Landlord to such assignment or sublease.


Any request for the Landlord’s consent shall be accompanied by a true copy of
such offer and all information available to the Tenant, or any additional
information requested by the Landlord, as to the responsibility, reputation,
financial standing and business of the proposed assignee or subtenant. The
consent of the Landlord shall not be unreasonably withheld provided that,
without limitation, the Landlord shall not be deemed to be unreasonably
withholding its consent if it refuses such consent upon the basis that

    (A) such offer provides for a rental which is less than the rental payable
under this Lease, or


    (B) such offer is made by, or the proposed assignment is in favour of any
existing tenant of the Development.


If such consent is given the Tenant shall assign or sublet, as the case may be,
only upon the terms set out in the offer submitted to the Landlord. The Landlord
may require as a condition of its consent that the proposed assignee or
subtenant agree with the Landlord to observe and to perform all the obligations
of the Tenant under this Lease and the Tenant agrees with the Landlord that:

(iii) in the case of an assignment, if the Tenant is to receive from any
assignee, either directly or indirectly, any consideration or premium for the
assignment of the Lease, either in the form of cash, goods or services, the
Tenant shall forthwith pay an amount equal to such consideration to the
Landlord; and


(iv) if the Tenant sublets the Subject Area and receives a rental, consideration
or premium in the form of cash, goods, services or other consideration from the
subtenant which is higher than the rental payable under this Lease (on a per
square foot basis) to the Landlord for the Subject Area, the Tenant shall pay
any such excess to the Landlord in addition all rentals and other costs payable
hereunder.


Whether or not the Landlord consents to any request as aforesaid, the Tenant
shall pay to the Landlord all reasonable costs incurred by the Landlord,
including legal fees, in considering any consent and in completing any of the
documentation involved in implementing any such assignment or sublease. Any
advertisement of the Leased Premises or a portion thereof as being available for
assignment, sublease or otherwise without the written approval of the Landlord
to the form and content of such advertisement is prohibited, which approval
shall be granted by the Landlord in its sole discretion.


SECTION 11.03 - CHANGE IN CONTROL

        If after the date of execution of this Lease there is a change in
control (as defined below) either of the Tenant or of an Eligible Corporation
which controls the Tenant or if other steps are taken to accomplish a change of
control the Tenant shall promptly notify the Landlord of the change, which will
be considered to be an assignment of this Lease to which Section 11.02 applies;
if the Tenant does not notify the Landlord, the Landlord may terminate this
Lease within sixty (60) days after the Landlord learns of the change in control.
The Tenant shall make available to the Landlord or its lawful representatives
for inspection at all reasonable times, all relevant books and records of the
Tenant and of any Eligible Corporation which controls the Tenant to enable the
Landlord to ascertain whether there has been a change of control. For the
purpose of this Section 11.03 “change in control” means, in the case of any
corporation or partnership, the transfer by sale, assignment, amalgamation,
transmission on death, trust, operation of law or otherwise of any shares,
voting rights or interest which may result in a change of identity of the person
or persons exercising, or who might exercise, effective control of such
corporation or partnership.


SECTION 11.04 - SURRENDER

        If the Landlord accepts the Tenant’s offer to surrender the whole or any
part of the Leased Premises pursuant to Section 11.02, the Tenant shall do so
upon the date specified in the notice of offer to surrender accepted by the
Landlord. If the whole of the Leased Premises is required to be surrendered all
rent and other sums payable under this Lease shall be apportioned and paid to
the date of surrender. If a part of the Leased Premises is required to be
surrendered, all rent and other sums payable under this Lease which are fairly
attributable to such part shall be apportioned by the Landlord and paid to the
date of surrender of such part and Basic Rent for the remaining portion of the
Leased premises not so surrendered shall thereafter abate and become adjusted
consistent with such attribution made by the Landlord, and the Tenant shall
compensate the Landlord for the cost of partitioning off the part of the Leased
Premises required to be surrendered and providing necessary and appropriate new
entrances thereto, separate services thereto and doing all other work required
to enable the part so surrendered to become functionally separate and suitable
for separate use and occupancy. The Tenant shall be responsible for any
appropriate modifications which are necessary in the remaining portion of the
Leased Premises retained by the Tenant. The provisions of this Section 11.01
shall apply to the surrendered part of the Leased Premises as if such part were
the whole of the Leased Premises.


SECTION 11.05 - CONTINUING OBLIGATIONS

        The Landlord’s consent to any assignment or sublease shall not release
the Tenant from its obligations to perform fully all the terms, covenants and
conditions of this Lease on its part to be performed. Any consent by the
Landlord to any assignment or sublease shall not be construed to mean that the
Landlord has consented or will consent to any further assignment or any other
sublease.

[INITIALS]

--------------------------------------------------------------------------------




SECTION 11.06 - ASSIGNMENT BY LANDLORD

      If DUNSMUIR & HORNBY LTD. transfers the Development or any interest in the
Development, and to the extent that the transferee is responsible for compliance
with the covenants and obligations of DUNSMUIR & HORNBY LTD. hereunder, DUNSMUIR
& HORNBY LTD. shall without further written agreement be freed and relieved of
liability with respect to such covenants and obligations.


SECTION 11.07 - DISCLAIMER OF HEAD LEASE

        The sub-tenant agrees with the Landlord that if the sub-tenant elects to
stand in the same position with the Landlord as though it were a direct tenant
from Landlord, then;

(i) the sub-tenant shall pay to the Landlord all amounts that were outstanding
and owing to the Landlord under the terms of the Head Lease immediately prior to
the assignment or disclaimer;


(ii) the sub-tenant shall pay to the Landlord as rent for the sub-leased
premises rent at the rate and in the amounts which had been payable by the
Tenant to the Landlord under the terms of the Headlease and shall agree in
writing to be bound to the Landlord by all of the obligations of the Tenant
under the Headlease;


(iii) the term of the sub-tenant's demise shall end on the last day of the term
of the sub-lease; and


(iv) the sub-tenant shall not have the benefit of any renewal or extension or
other ancillary rights or benefits contained in the Headlease.


The foregoing obligation shall apply notwithstanding that the premises demised
to the sub-tenant are smaller than the premises demised under the Headlease.


ARTICLE 12
STATUS CERTIFICATES, ATTORNMENT, SUBORDINATION


SECTION 12.01 - STATUS CERTIFICATES

        The Tenant shall at any time and from time to time execute and deliver
to the Landlord or as the Landlord may direct, a statement in writing certifying
that this Lease is unmodified and in full force and effect (or if modified,
stating the modification and stating that the same is in full force and effect
as modified), the amount of the annual rent and any other amounts then being
paid hereunder, the dates to which such rent and amounts payable hereunder have
been paid, the particulars and amounts of insurance policies on the Leased
Premises in which the interest of the Tenant is noted and whether or not there
is any existing default on the part of the Landlord of which the Tenant has
notice. Any such statement may be conclusively relied upon by any prospective
purchaser or any Mortgagee or any prospective Mortgagee save as to any default
on the part of the Landlord of which the Tenant does not have knowledge at the
date thereof.


SECTION 12.02 - SUBORDINATION AND ATTORNMENT

        This Lease and the rights of the Tenant hereunder shall be subject and
subordinate to all existing or future Mortgages and to all renewals,
modifications, consolidations, replacements and extensions thereof, and whenever
requested by the Landlord or Mortgagee, the Tenant shall enter into an agreement
with the Mortgagee whereby the Tenant postpones or subordinates this Lease to
the interest of say stipulated Mortgagee, and agrees that if such Mortgagee
becomes a mortgagee in possession or realizes on its security, it shall attorn
to such Mortgagee as a tenant upon all the terms of this Lease.


SECTION 12.03 - ATTORNEY

        The Tenant shall, upon request of the Landlord or the Mortgagee or any
other person having an interest in the Development, execute and deliver promptly
such instruments and certificates to carry out the intent of this Article 12 as
are requested by the Landlord. If ten (10) days after the date of a request by
the Landlord to execute any such instruments or certificates the Tenant has not
executed the same, the Tenant hereby irrevocably appoints the Landlord as the
Tenant’s attorney with full power and authority to execute and deliver in the
name of the Tenant any such instruments or certificates or, the Landlord may, at
its option, terminate this Lease without incurring any liability on account
thereof, and the Term hereby granted is expressly limited accordingly.


ARTICLE 13
LIMITATION OF LIABILITIES


SECTION 13.01 - UNAVOIDABLE DELAY

        Except as otherwise expressly provided in this Lease, if and to the
extent that either the Landlord or the Tenant shall be prevented, delayed or
restricted in the fulfilment of any obligation hereunder (including, without
limitation, any obligation in respect of the supply or provision of any service
or utility, the making of any repair or the doing of any work) other than the
payment of rent or other monies due by reason of Unavoidable Delay, it shall be
deemed not to be in default in the performance of such obligation and any period
for the performance of such obligation shall be extended accordingly and the
other Party to this Lease shall not be entitled to compensation for any
inconvenience, nuisance or discomfort thereby occasioned.


SECTION 13.02 - WAIVER

        If the Landlord shall overlook, excuse, condone or suffer any default,
breach or non-observance by the Tenant of any obligation hereunder, this shall
not operate as a waiver of such obligation in respect of any continuing or
subsequent default, breach, or non-observance, and no such waiver shall be
effective unless expressed in writing. The acceptance of rent by the Landlord
from the Tenant or any other entity will not be considered to be a waiver of a
breach by the Tenant of a term, covenant or condition of this Lease, regardless
of knowledge of the Landlord of the breach at the time of acceptance of the
rent.


SECTION 13.03 - NO CLAIM FOR INCONVENIENCE

        No claim for compensation shall be made by the Tenant by reason of
inconvenience, nuisance or discomfort arising from the necessity of repair,
renovation or rebuilding of any portion of the Development.

[INITIALS]

--------------------------------------------------------------------------------




SECTION 13.04 - INDEMNITY BY TENANT

        Subject to Section 9.04, the Tenant shall indemnify and save harmless
the Landlord against any and all claims, actions, damages, losses, liabilities
and expenses in connection with the loss of life, personal injury or damage to
property arising from or out of the occupancy or use by the Tenant of the Leased
Premises or any other part of the Development, or occasioned wholly or in part
by any act or omission of the Tenant, its officers, employees, agents,
customers, contractors or ether invitees, licensees or concessionaires or by
anyone permitted by the Tenant to be on the Leased Premises, or due to or
arising out of any breach or non-performance by the Tenant of any provision of
this Lease.


SECTION 13.05 - ACCEPTANCE OF LEASED PREMISES

        The tenant shall notify the Landlord of any defects in the Landlord’s
work relating to the Leased Premises that prevent or diminish its use of the
Leased Premises within thirty (30) days after the completion of such work, and
failing the giving of notice the Tenant will be considered for all purposes to
have accepted the Leased Premises in their then existing condition and the
Landlord will not have any further obligation to the Tenant for defects or
faults excepting:

(i) latent defects which could not be discovered on a reasonable examination,
and


(ii) defects or faults in structural elements relating to the Leased Premises
not caused by acts or omissions of the Tenant.



ARTICLE 14
ACCESS


SECTION 14.01 - ENTRY BY LANDLORD

        The Landlord and its authorized agents, employees and contractors shall
be permitted, at any time and from time to time, to enter the Leased Premises to
inspect, provide janitor services and maintenance, make repairs, alterations or
improvements to the Leased Premises or the Development or to have access to
utilities and services, and the Tenant shall not be entitled to compensation for
any inconvenience, nuisance or discomfort caused thereby; in exercising its
rights hereunder the Landlord shall use reasonable efforts to minimize
interference with the use and enjoyment of the Leased Premises by the Tenant


SECTION 14.02 - EXHIBITING LEASED PREMISES

        The Tenant will permit the Landlord or the agents of the Landlord to
exhibit the Leased Premises at all reasonable hours during the last six (6)
months of the Term to prospective tenants and all other persons having written
authority from the Landlord or the agents of the Landlord to view the Leased
Premises. The Landlord shall further have the right to enter upon the Leased
Premises at all reasonable hours during the Term for the purpose of exhibiting
the Development to any prospective purchaser or mortgagee.


ARTICLE 15
ALTERATIONS AND ADDITIONS


SECTION 15.01 - LANDLORD’S ALTERATIONS, ETC.

      The Landlord, at any time and from time to time and without compensation
to the Tenant, may make;

(i) alterations or additions to, or change the location of, any part or parts,
of any areas and any buildings, structures, facilities and other improvements
from time to time on the Lands, other than the Leased Premises, and


  (ii) alterations or additions to, or change the location of, the Leased
Premises or any facilities in the Leased Premises; if


    (A) the Rentable Area of the Leased Premises is not substantially reduced or
substantially increased; and


    (B) the Landlord makes the alterations or additions to the Leased Premises
or change of location of the Leased Premises at its expense, completes the
finishing or fixturing of Leased Premises to the standard existing before the
alterations, additions or change of location and pays the Tenants costs of
moving and other reasonable direct costs incurred by the Tenant.



SECTION 15.02 - TENANT’S ALTERATIONS

(i) The Tenant shall not make, erect, or install any partitions (including
moveable partitions), leasehold improvements, alterations or fixtures (including
trade fixtures) in or about the Leased Premises without the prior written
consent of the Landlord. All such work shall be performed in accordance with any
reasonable conditions, regulations or design criteria set out by the Landlord
and shall be completed in a good and workman like manner, in accordance with the
description of the work approved by the Landlord, all applicable laws and the
requirements of all governmental authorities. The Tenant shall, at the time of
its application for such consent, furnish the Landlord with such plans,
specifications and designs in such detail as the Landlord may require. The
Landlord shall have the right to supervise any work done and to select or
approve (at its option) the contractors and workmen to be employed by the
Tenant. Any workmen performing the work shall have labour union affiliations
compatible with others employed by the Landlord and its contractors. If the work
proposed by the Tenant may affect the structure of the Leased Premises or any
part of the Development or any of the electrical, mechanical or base building
systems of the Development, the Landlord may elect that it be performed either
by the Landlord or its contractors, in which case the Tenant shall pay to the
Landlord as Additional Rent the costs of the Landlord relating to such work,
including any consultants’ fees. If the Tenant performs any work without
complying with the provisions of this Section and does not remove it upon
notice, the Landlord shall have the right to do so and to restore the Leased
Premises to their previous condition, in which case the Tenant shall pay to the
Landlord as Additional Rent the costs of such work and a supervisory fee which
is reasonable in all circumstances. All partitions, leasehold improvements,
alterations or fixtures made, erected or installed in the Leased Premises,
whether made pursuant to this Section 15.02 or otherwise, shall become the
property of the Landlord upon installation or affixation subject to the rights
and obligations of the Tenant respecting removal thereof as provided in this
Section.


(ii) The Landlord may, by notice to the Tenant, require the removal prior to the
end of the Term (on a floor-by-floor basis), at the expense of the Tenant, of
all partitions, leasehold improvements, alterations or fixtures and the
restoration of the Leased Premises to the same condition that they were in prior
to their making, erection or installation, such work to be done by or at the
direction of the Landlord, as aforesaid.


[INITIALS]

--------------------------------------------------------------------------------



(iii) Subject to Subsection 15.02 (ii), upon the expiration or other termination
of this Lease, all partitions, leasehold improvements, alterations or fixtures
made, erected or installed by the Tenant (or a predecessor of the Tenant) upon
the Leased Premises (including carpeting and light fixtures) shall remain upon
and be surrendered with the Leased Premises as a part thereof and any trade
fixtures not removed by the Tenant shall be and become the property of the
Landlord, absolutely provided that if the Tenant has paid the Rent and performed
the covenants and conditions herein contained, it shall, at the end of the Term,
have the right to remove its trade fixtures but shall make good the damage
caused to the Leased Premises by their installation or removal; if the Tenant
fails to do so the Landlord shall have the right to perform such work, in which
case the Tenant shall pay the Landlord as Additional Rent the costs of such
work.


(iv) No trade fixtures, furniture or equipment shall be removed by the Tenant
from the Leased Premises during Term except that the Tenant may remove its
furniture and equipment in the usual and normal course of its business, if
excess for its purposes, or if it is substituting new furniture and equipment.



SECTION 15.03 - LIENS

        The Tenant shall comply with all the provisions of the Builders Lien Act
and other statutes from time to time applicable to any work done or improvements
made to the Leased Premises by or on behalf of the Tenant (including any
provisions requiring or enabling holdbacks) and shall take all steps necessary
to ensure that no lien shall attach to the Leased Premises or any part of the
Development. If any lien arises the Tenant shall immediately cause it to be
discharged and any registration thereof vacated, and if such lien shall not have
been discharged and the registration thereof vacated within a period of two (2)
days after the Landlord gives the Tenant notice requiring it to do so, the
Landlord shall be entitled to make such payment or take such action as may be
necessary or expedient to discharge such lien and the registration thereof. The
Tenant shall, forthwith on demand and as Additional Rent, indemnify and
reimburse the Landlord for any payment, cost or expense (including legal fees)
incurred by the Landlord in taking any action permitted under this Section.


ARTICLE 16
REMEDIES OF LANDLORD ON TENANT’S DEFAULT


SECTION 16.01 - REMEDYING BY LANDLORD, NON-PAYMENT AND INTEREST

        In addition to all rights and remedies available to the Landlord by any
provision of this Lease or any applicable law, in the event of any default by
the Tenant, the Landlord shall have the right at all times to remedy or attempt
to remedy any default of the Tenant, and in so doing may make any payments due
or alleged to be due by the Tenant to third parties and may enter upon the
Leased Premises to do work or other things therein on not less than five (5)
Business Days’ notice to the Tenant or without notice in the event of an
emergency; all expenses of the Landlord in remedying or attempting to remedy
such default shall be payable by the Tenant to the Landlord as Additional Rent
forthwith upon demand.


SECTION 16.02 - RIGHT TO RE-ENTER

      If and whenever:

(i) the Tenant fails to pay any Rent or other sums due hereunder on the day or
dates appointed for the payment thereof (provided the Landlord first gives five
(5) days’ written notice to the Tenant of any such failure); or


(ii) the Tenant fails to observe or perform any other of the terms, covenants or
conditions of this Lease to be observed or performed by the Tenant (other than
the terms, covenants or conditions set out below in Sub-paragraphs (iii) to
(xii) inclusive, for which no notice shall be required) provided the Landlord
first gives the Tenant ten (10) days, or such shorter period of time as is
otherwise provided herein, written notice of any such failure to perform, and
the Tenant within such period of ten (10) days fails to commence diligently and
thereafter to proceed diligently to cure any such failure to perform; or


(iii) the Tenant or any agent of the Tenant falsifies any report required to be
furnished to the Landlord pursuant to this Lease; or


(iv) the Tenant or any indemnifier of this Lease or any person occupying the
Leased Premises or any part thereof becomes bankrupt or insolvent or takes
benefit of any act now or hereinafter in force for bankrupt or insolvent debtors
or files any proposal or makes any assignment for the benefit of creditors or
any arrangement or compromise; or


(v) a receiver or a receiver and manager is appointed for all or a portion of
the Tenant’s property at any such indemnifier’s, or occupant’s property; or


(vi) any steps are taken or any action or proceedings are instituted by the
Tenant or by any other party including, without limitation, any court or
governmental body of competent jurisdiction for the dissolution, winding-up or
liquidation of the Tenant or its assets; or


(vii) the Tenant makes a sale in bulk of any of its assets, wherever situated
(other than a bulk sale made to an assignee or sublessee pursuant to a permitted
assignment or subletting hereunder); or


(viii) the Tenant abandons or attempts to abandon the Leased Premises, or sells
or disposes of the goods and chattels of the Tenant or removes them from the
Leased Premises so that there would not in the event of such sale or disposal be
sufficient goods of the Tenant on the Leased Premises subject to distress to
satisfy all Rent due or accruing hereunder for a period of at lease twelve (12)
months; or


(ix) the Leased Premises become and remain vacant for a period of five (5)
consecutive days or are used by any persons other than such as are entitled to
use them hereunder; or


(x) the Tenant assigns, transfers, encumbers, sublets or permits the occupation
or use or the parting with or sharing possession of all or any part of the
Leased Premises by anyone except in a manner permitted by this Lease; or


(xi) this Lease or any of the Tenant's assets are taken under any writ of
execution; or


(xii) re-entry is permitted under any other terms of this Lease, then and in
every such case the Landlord, in addition to any other rights or remedies it has
pursuant to this Lease or by law, has the immediate right of re-entry upon the
Leased Premises and it may repossess the Leased Premises and enjoy them as of
its former estate, and it may expel all persons and remove all property from the
Leased Premises, and such property may be removed and sold or disposed of by the
Landlord as it deems advisable or may be stored in a public warehouse or
elsewhere at the cost and for the account of the Tenant, all without service of
notice or resort to legal process and without the Landlord being considered
guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby.


[INITIALS]

--------------------------------------------------------------------------------




SECTION 16.03 - BANKRUPTCY OF TENANT

        If the Term or a substantial portion of the goods and chattels of the
Tenant on the Leased Premises at any time during the Term are seized or taken in
execution or attachment by a creditor of the Tenant, or if the Tenant makes an
assignment for the benefit of creditors or if a receiver-manager is appointed to
control the conduct of the business on or from the Leased Premises, or if the
Tenant becomes bankrupt or insolvent or takes the benefit of a statute now or
hereafter in force for bankrupt or insolvent debtors, or if an order is made for
the winding up of the Tenant, or if the Leased Premises, without the written
consent of the Landlord, become and remain vacant or abandoned for a period of
fifteen (15) days or are used by any other persons than those entitled to use
them under the terms of this Lease, the next ensuing three (3) months’ Rent
immediately will become due and payable as accelerated rent and the Landlord may
re-enter and take possession of the Leased Premises as provided herein, and this
Lease, at the option of the Landlord exercisable by written notice to the
Tenant, forthwith will become forfeited and determined. In every one of the
cases above mentioned the accelerated rent will be recoverable by the Landlord
in the same manner as the rents hereby reserved and as if rent were in arrears.

        The Tenant acknowledges and agrees that under no circumstances will it
file any notice of termination seeking to take advantage of Section 65.2 of the
Bankruptcy and Insolvency Act (Canada) as amended from time to time and now
waives any and all rights to do so. The Tenant agrees that if, in breach of this
paragraph, it files such a notice, the Landlord may, in addition to all its
other remedies, produce and rely on this paragraph in challenging the validity
of the notice in the court proceedings contemplated by Section 65.2(2) of the
Bankruptcy and Insolvency Act and the Landlord may in those or any other
proceedings apply for injunctive or other relief against the Tenant filing the
notice.


SECTION 16.04 - RIGHT TO TERMINATE

        If and whenever the Landlord becomes entitled to re-enter the Leased
premises under any provision of this Lease, the Landlord, in addition to all
other rights and remedies, shall have the right to terminate this Lease
forthwith by leaving upon the Leased Premises notice in writing of such
termination. If such notice is given, pursuant to this or any other provision of
this Lease, this Lease and the Term shall terminate. Basic Rent and any other
payments for which the Tenant is liable under this Lease shall be computed,
apportioned and paid in full to the date of such termination, and the Tenant
shall immediately deliver up possession of the Leased Premises to the Landlord.


SECTION 16.05 - RIGHT TO RE-LET

        If the Landlord re-enters pursuant to the provisions of either this
Lease or any applicable law, it may either terminate this Lease or it may from
time to time without terminating the Tenant’s obligations under this Lease, make
any alterations and repairs considered by the Landlord necessary to facilitate a
re-letting, and re-let the Leased Premises or any part thereof as agent of the
Tenant for such term or terms and at such rental or rentals and upon such other
terms and conditions as the Landlord, in its reasonable discretion, considers
advisable. Upon each re-letting, all Rent and other monies received by the
Landlord from the re-letting will be applied:

(i) to the payment of indedtedness other than rent due hereunder from the Tenant
to the Landlord;


(ii) to the payment of costs and expenses of the re-letting including brokerage
fees and legal fees and costs of the alterations and repairs; and


(iii) to the payment of Rent due and unpaid hereunder.


The residue, if any, will be held by the Landlord and applied in payment of
future Rent as it becomes due and payable. If the rent received from the
re-letting during a month is less than the rent to be paid during that month by
the Tenant, the Tenant shall pay the deficiency to the Landlord. The deficiency
will be calculated and paid monthly. No re-entry by the Landlord will be
construed as an election on its part to terminate this Lease unless a written
notice of that intention is given to the Tenant. Despite a re-letting without
termination, the Landlord may elect at any time to terminate this Lease for a
previous breach. If The Landlord terminates this Lease for any breach, in
addition to other remedies it may have, it may recover from the Tenant all
damages it incurs by reason of the breach, including the cost of recovering the
Leased Premises, reasonable legal fees and the worth at the time of termination
of the excess, if any, of the amount of rent and charges equivalent to rent
reserved in this Lease for the remainder of the Term, over the then reasonable
rental value of the Leased Premises for the remainder of the Term, all of which
amounts shall be immediately due and payable by the Tenant to the Landlord.


SECTION 16.06 - REMEDIES CUMULATIVE

        The Landlord may from time to time resort to any or all of the rights
and remedies available to it in the event of any default hereunder by the
Tenant, either by any provision of this Lease or by statute or the general law,
all of which rights and remedies are intended to be cumulative and not
alternative, and the express provisions hereunder as to certain rights and
remedies are not to be interpreted as excluding any other or additional rights
and remedies available to the Landlord by statute or the general law.


SECTION 16.07 - WAIVER OF EXEMPTION FROM DISTRESS

        The Tenant hereby agrees with the Landlord that notwithstanding anything
contained in the Rent Distress Act (British Columbia) or the Commercial Tenancy
Act (British Columbia) or any other Statute subsequently passed to take the
place of or amend these said Acts, none of the goods and chattels of the Tenant
at any time during the continuance of the Term hereby created on the Leased
Premises shall be exempt from levy by distress for Rent in arrears by the
Landlord as provided for by any Section or Sections of the said Acts or any
amendments thereto, and that if any claim is made for such exemption by the
Tenant or if a distress is made by the Landlord, this covenant and agreement may
be pleaded as an estoppel against the Tenant in any action brought to test the
right to the levying upon any such goods as are named as exempted in any
Sections of the said Acts or any amendments thereto; the Tenant waiving, as it
hereby does, all and every benefit that could or might have accrued to the
Tenant under and by virtue of any Sections of the said Acts, or any amendments
thereto but for this covenant.


SECTION 16.08 - REMOVAL OF CHATTELS

        In case of removal by the Tenant of the goods and chattels of the Tenant
from the Leased Premises, the Landlord may follow same for thirty (30) days in
the same manner as provided for in the Commercial Tenancy Act (British
Columbia).


ARTICLE 17
ENVIRONMENTAL MATTERS


SECTION 17.01 - RESTRICTION ON CONTAMINANTS

        The Tenant shall not use or permit to be used the leased premises or any
part thereof for Contaminant Dealings except if approved by the Landlord in
writing, at its sole discretion (which approval may be withdrawn at any date
notwithstanding any provision of this Lease), and whenever such approval is
given, the Tenant shall attend to such Contaminant Dealings in accordance with
the written directions of and conditions imposed by the Landlord.

[INITIALS]

--------------------------------------------------------------------------------




SECTION 17.02 - COMPLIANCE WITH ENVIRONMENTAL LAWS

        The Tenant shall promptly and strictly comply with and conform to the
requirements of all Environmental Laws at any time or from time to time in
force, together with any requirements of the Landlord’s insurer, regarding any
Contaminant Dealings on, in, under or from the leased premises.


SECTION 17.03 - ACCESS BY LANDLORD

        The Tenant shall permit the Landlord to enter the leased premises at all
reasonable times to verify the absence of any Contaminants in, on or under the
leased Premises and the Tenant’s compliance with this Article to examine any
goods in or at the leased premises, and to take such steps as the Landlord may
deem necessary for the safety and preservation of the leased premises. No such
entry shall constitute an eviction or breach of the Landlord’s covenant for
quiet enjoyment or entitle the Tenant to any abatement in rent.


SECTION 17.04 - NOTICE TO LANDLORD

      The Tenant shall promptly notify the Landlord in writing of:

  1. the existence of any Contaminants in, on or under the leased premises or
any part thereof, except as expressly approved by the Landlord in writing
pursuant to this Article;


  2. the existence of the existence of any Contaminants or any occurrence or
condition on the leased premises which could subject the Tenant or the Landlord
to any fines, penalties, orders or proceedings under Environmental Laws;


  3. any enforcement, order, investigation, litigation or other governmental,
regulatory, judicial or administrative action instituted, contemplated or
threatened against the Tenant or the leased premises pursuant to Environmental
Laws; and


  4. all claims, actions, orders or investigations, made or threatened by any
third party against the Tenant or the leased premises relating to damage,
contribution, cost recovery, compensation, loss or injuries resulting from any
Contaminants brought onto or created on the leased premises by the Tenant or its
employees, agents, contractors, subtenants, licensees or invitees or arising
from the use or occupation of the leased Premises hereunder or the exercise of
the Tenants rights hereunder, or any breach of any Environmental Laws arising
from any of the foregoing.



SECTION 17.05 - REMOVAL OF CONTAMINANT

        The Tenant shall, promptly at its own cost and at the Landlord’s request
from time to time, remove any said all Contaminants from the leased premises and
remediate any contamination of the leased premises or any other lands resulting
from the Contaminants brought onto or created on the leased premises by the
Tenant or its employees, agents, contractors, subtenants, licensees or invitees
or arising from the use or occupation of the leased premises hereunder or the
exercise of the Tenant’s right hereunder in accordance with Environmental Laws.
On termination of this Lease, the Tenant shall leave the Leased Premises free
from any and all Contaminants brought onto or created on the leased Premises by
the Tenant or its employees, agents, contractors, subtenants, licensees or
invitees or resulting from the use or occupation of the leased premises
hereunder or the exercise of the Tenant’s rights hereunder.


SECTION 17.06 - OWNERSHIP OF CONTAMINANTS

        If the Tenant shall bring or create upon the leased premises any
Contaminants then, notwithstanding any rule of law to the contrary, such
Contaminants shall be and remain the sole and exclusive property of the Tenant
and shall not become the property of the Landlord, notwithstanding the degree of
affixation of the Contaminants or the goods containing the Contaminants to the
leased premised and notwithstanding the expiry or earlier termination of this
Lease. This Section supersedes any other provision of this Lease to the
contrary.


SECTION 17.07 - INDEMNITY

        The Tenant shall indemnity and save harmless the Landlord and its
directors, officers, employees, agents, successors and assigns, from any and all
liabilities, actions, damages, claims, losses, costs and expenses whatsoever
(including without limitation, the full amount of all legal fees, costs, charges
and expenses and the costs of removal treatment, storage and disposal of
Contaminants and remediation which may be paid by, incurred by or asserted
against the landlord of its directors, officers, employees, agents, successors
or assigns under, or the escape, seepage, leakage, spillage, discharge, emission
or other release of any Contaminants from, any part of the leased premises into
the environment including without limitation into or upon any real or personal
property or the atmosphere.


SECTION 17.08 - SURVIVAL OF TENANT’S OBLIGATIONS

        The obligations of the Tenant under this Article relating to
Contaminants (including, without limitation, the Tenant’s obligation regarding
remediation and its indemnity) shall survive the expiry or earlier termination
of this Lease.


ARTICLE 18
MISCELLANEOUS


SECTION 18.01 - NOTICES

        Any notice, statement or request herein required or permitted to be
given by either Party to the other shall be in writing and shall be deemed to
have been sufficiently and effectually given if signed by or on behalf of the
Party giving the notice and delivered or mailed by registered prepaid post,

(i) in the case of notice to the Landlord, to it at:

Suite 550
300 West Pander Street
Vancouver, BC
V6C 2V6

(ii)
in the case of notice to the Tenant, to it at the Leased Premises.


Any such notice given as aforesaid shall be conclusively deemed to have been
given, if delivered, on the first Business Day following the date of such
delivery, or if mailed, on the fifth Business Day following the date of such
mailing. The Landlord may from time to time, by notice to the Tenant, change the
address to which notices are to be given. During any interruption, threatened
interruption or substantial delay in postal services, such notice shall be
delivered or sent by Facsimile addressed as aforesaid.

[INITIALS]

--------------------------------------------------------------------------------




SECTION 18.02 - REGISTRATION OF LEASE

        Neither the Tenant nor anyone on the Tenant’s behalf shall register this
Lease or any other instrument pertaining to this Lease against the Lands, nor
shall anyone require this Lease to be in a form registrable under the Land Title
Act (British Columbia).


SECTION 18.03 - ACCEPTANCE

        The Tenant hereby accepts this lease and premises described herein to be
held by it as tenant, and subject to the conditions, restrictions and covenants
above set forth.

IN WITNESS WHEREOF the Parties hereto have executed this Lease under seal

DUNSMUIR & HORNBY LTD.                              PIVOTAL CORPORATION



Per:     [SIGNATURE ILLEGIBLE]                           Per:       [SIGNATURE
ILLEGIBLE]         

Per:                                                                            
 Per:       [SIGNATURE ILLEGIBLE]            

[INITIALS]

--------------------------------------------------------------------------------

**



[GRAPHIC OMITTED]

This is Schedule "A" to a Lease Agreement between Dunsmuir & Hornby Ltd. &
Pivotal Corporation, dated August 18, 2000.

[INITIALS]

--------------------------------------------------------------------------------



[GRAPHIC OMITTED]

This is Schedule "B" to a Lease Agreement between Dunsmuir & Hornby Ltd. &
Pivotal Corporation, dated August 18, 2000.

[INITIALS]

--------------------------------------------------------------------------------



SCHEDULE "C"
RULES & REGULATIONS

1.     The Tenant shall keep the Leased Premises tidy and free from rubbish
which shall be deposited in proper receptacles which are either designated by
the Landlord or clearly intended for waste.

2.     No cooking or preparation of food shall be permitted in the Leased
Premises and no electrical apparatus likely to cause overloading of electrical
circuits shall be used therein. No tenant shall cause or permit any unusual or
objectionable odors to be produced upon or emanate from the premises.

3.     The Tenant shall not use or permit the use of the Leased Premises in such
manner as to create any objectionable noises, odours or other nuisance or hazard
or to breach the provisions of any municipal by-law or other lawful requirement
applicable thereto or any requirement of the insurers of the Development.

4.     No heavy equipment or safe shall be moved by or for the Tenant except
with the prior written consent of the Landlord, which may be arbitrarily
withheld. Such equipment shall be moved upon the appropriate steel-bearing
plates, skids, or platforms, subject always to direction by the Landlord, and
shall take place at such times and by such persons as the Landlord shall have
approved.

5.     The entrances, lobbies, elevators, staircases and other facilities of the
Development shall be used only for access to the Leased Premises and other parts
of the Development, the Tenant shall not obstruct or misuse such facilities, or
permit them to be obstructed or misused by its agents, employees, invitees or
others under its control.

6.     The Tenant shall not misuse or damage the Leased Premises or any of the
improvements or facilities therein, or deface or mark any walls or other parts
of the Leased Premises, or drive nails, spikes, hooks or screws into the walls
or woodwork of the Leased Premises or any other part of the Development.

7.     No fixtures, freight or bulky matter shall be moved in or out of the
Leased Premises or carried on the elevators of the Development except during
such hours as the Landlord shall have approved. Hand trucks and similar
appliances shall be equipped with rubber tires and outer safeguards approved by
the Landlord and shall be used only by prior arrangement with the Landlord.

8.     The Tenant shall not perform, patronize or permit any canvassing,
soliciting or peddling in the Development, shall not install in the Leased
Premises any machines vending or dispensing refreshment or merchandise (except
with the prior written consent of the Landlord) and shall not permit food or
beverages to be brought to the Leased Premises except by such means, at such
times, and by such persons as have been authorized by the Landlord.

9.     No person shall use the Leased Premises for sleeping apartments or
residential purposes, or for the storage of personal effects or articles other
than those required for business purposes.

10.     The Tenant shall permit and facilitate the entry of the Landlord, or
those designated by it, into the Leased Premises for the purpose of inspection,
repair and other proper purposes, and shall not obstruct access to main header
ducts, janitor and electrical closets and other necessary means of access to
mechanical, electrical and other facilities. The Tenant shall not place any
additional locks or other security devices upon any doors of the Leased Premises
without the prior written approval of the Landlord, which may be arbitrarily
withheld or granted on a conditional basis.

11.     The Tenant shall refer to the Development only by the name from time to
time designated by the Landlord, and shall use such name only for the business
address of the Leased Premises and not for any promotional or other purposes.

12.     The Landlord may require that at any time other than Business Hours all
or any persons entering and leaving the Development identify themselves and
register in the manner prescribed by the Landlord for the purpose, may prevent
any person from entering the Leased Premises unless provided with a key thereto
and a pass or other authorization from the Tenant in a form satisfactory to the
Landlord, and may prevent any person removing any goods therefrom without
written authorization. The Landlord may institute a photo-identification
security system in which case identification cards may be obtained from the
Landlord at the expense of the Tenant.

13.     The Tenant shall receive, ship and take delivery of and allow and
require suppliers and others to deliver and take delivery of supplies, fixtures,
equipment and furnishings only through the appropriate service and delivery
facilities provided in the Development, and subject to such further regulations
as the Landlord may from time to Time impose.

14.     The Tenant shall not interfere with any window coverings installed upon
exterior windows, and shall close such window coverings during such hours from
dusk to dawn as the Landlord may require, and shall not install or operate any
interior drapes that will interfere with the exterior appearance or the climate
control system of the Development.

15.     If an emergency situation shall exist because of fire, explosion or
other hazard, or the threat thereof, the Tenant and its agents, servants,
contractors, invitees and employees shall, if requested by the Landlord, the
Fire Department or the police, vacate the Building forthwith in the manner
prescribed by the Fire Department.

16.     The Leased Premises shall not be used for storage of any inflammable,
explosive or dangerous materials or for any purpose which may in any way
increase the risk of fire or obstruct or interfere with the rights of other
occupants of the Building or violate or be at variance with any laws or
regulations of any governmental or regulatory authority.

17.     No musical instruments or sound producing equipment or amplifiers which
may be heard outside the Leased Premises shall be played or operated on the
Leased Premises.

18.     The water closets and other water apparatus shall not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, ashes or other substances shall be thrown therein. The Tenant
shall be responsible for any damage resulting from misuse caused by it or by its
agents, servants, employees, licensees or invitees. The Tenant shall not let the
water run unless it is in actual use.

19.     The Tenant shall give the Landlord prompt written notice of any accident
which occurs upon any part of the Development or any defect in the Development,
including the Common Areas or the facilities and systems serving the Building.

20.     These rules and regulations, together with all reasonable amendments,
deletions and additions, are not necessarily of uniform application, but may be
waived in whole or in part in respect of other tenants of the Development
without affecting their enforceability with respect to the Tenant and the Leased
Premises, and may be waived in whole or in part with respect to the Leased
Premises without waiving them as to future application to the Leased Premises.
The imposition of such rules and regulations shall not create or imply any
obligation of the Landlord to enforce them or create any liability of the
Landlord for their non-enforcement.

21.      No animals or birds shall be brought onto any part of the land or
building without the consent of the Landlord.

22.      No bicycles or vehicles shall be brought into or kept in or about the
building or the premises.

23.     In the event that the Tenant wishes at any time to utilize the services
of a telephone or telecommunications provider whose equipment is not then
servicing the Building, no such provider shall be permitted to install its lines
or other equipment within the Building without first securing the prior written
approval of the Landlord. Landlord’s approval shall not be deemed any kind of
warranty or representation by Landlord, including, without limitation, any
warranty or representation as to the suitability.

24.      Smoking is not permitted within the building or at the front main
entrance.

[INITIALS]

--------------------------------------------------------------------------------



SCHEDULE "D"
SPECIAL PROVISIONS

Attached hereto and forming a part of a lease between Dunsmuir & Hornby Ltd. and
Pivotal Corporation dated this 18th day of August, 2000, and to be initialled by
both parties.

Deposit A security deposit in the amount of Forty Thousand Five Hundred Nine
Dollars and Thirteen Cents including GST (540,509.13) has been paid by the
Tenant to the Landlord as partial consideration for the execution of this Lease,
and such deposit shall be held by the Landlord, without liability for interest,
as security for the faithful performance by the Tenant of all the terms,
covenants and conditions of this Lease, and if at any time during the Term the
Rent, Taxes, Operating Costs or other charges properly made by the Landlord
hereunder are overdue and unpaid, then the Landlord may at its option apply any
portion of such security deposit toward the payment of such overdue Rent, Taxes,
Operating Costs or other charge without thereby limiting or excluding any other
rights which the Landlord may have hereunder or at law, and if such security
deposit is not so applied during the Term than such sum shall be applied towards
Rent, Taxes and Operating Costs for the last two (2) months of the Term. In the
event the entire security deposit or any portion thereof is applied towards a
default by the Landlord, such sum as is sufficient to restore the security
deposit to the amount that would have been held by the Landlord if it had not
been applied towards a default, shall be paid by the Tenant to the Landlord
forthwith.


Option to
Extend The Landlord will grant Pivotal Corporation an option to extend their
lease of the 4th and 6th floor premises for a period of between one to five
months from April 30, 2002 by providing six (6) months prior written notice to
the Landlord stating the number of months of extension period they will require.
Such extension period shall be at the same terms as the Lease for the 6th floor
premises less the leasing commission.


Parking The Landlord shall provide the Tenant with three (3) parking stalls at
the prevailing monthly rate which is presently $195.00 per reserved stall per
month. The rental for stalls is subject to adjustment to prevailing rates by the
Landlord from time to time.




















[INITIALS]